Citation Nr: 0324741	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  02-02 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder to include lumbarization of the first sacral 
segment.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to June 
1978.

In April 1987, the VA St. Petersburg Regional Office (RO) 
denied the veteran's claim for service connection for a low 
back disorder.  The veteran did not initiate an appeal.  In 
March 2000, the veteran filed a second request for service 
connection for a low back disorder.  In May 2001, the RO 
denied the veteran's claim of service connection.  The 
veteran duly appealed.  

The reopened issue of service connection for a low back 
disorder will be addressed in the remand section of this 
decision.



FINDINGS OF FACT

1.  The RO has completed sufficient development to address 
the limited issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for a 
low back disorder to include lumbarization of the first 
sacral segment.

2.  In an April 1987 letter, the RO denied the veteran's 
claim of service connection for a low back disorder, based on 
the finding that the condition was developmental or 
congenital.

3.  Evidence received since the April 1987 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim.




CONCLUSIONS OF LAW

1.  The April 1987 denial is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2002).

2.  New and material evidence has been received since the 
April 1987 denial, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. 

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable new and material 
evidence decision, further discussion of VCAA is not 
necessary at this point.

I.  Factual Background

A review of the record shows that the veteran filed his 
initial claim in December 1984 for service connection for a 
low back disorder he alleged occurred in service.  Service 
medical records show that at a medical examination performed 
for induction purposes in February 1968, the veteran had no 
complaints regarding his back.  Service medical records 
reveal that in 1969, the veteran stated that he had an 
airplane accident, and complained of a back pain as a result.  
The veteran was diagnosed with a lumbar back strain.

In February 1987, the veteran underwent a VA examination for 
his claim for a low back disorder.  A radiologic report of 
the lumbosacral spine revealed normal alignment and 
curvature, however, there was some narrowing of the 
interspace at the vertebral margin of L5.  The remaining 
bodies and interspaces appeared normal, except for minimal 
anterior spurring on the superior margins of L2, L3, L4 and 
L5.  The examiner's impression was a history of minimal back 
pain and, otherwise, the physical examination was normal.

In April 1987, the RO denied the veteran's claim of service 
connection on the basis that the low back disorder was 
developmental or congenital, not aggravated by active duty 
service.  The veteran was notified of, but did not appeal, 
the adverse determination.

In March 2000, the appellant filed an informal claim of 
entitlement for service connection for a low back disorder.  
In support of his claim, the veteran stated that he was in an 
airplane crash in 1969 while on active duty in Norfolk, 
Virginia.  The veteran submitted a VA treatment record dated 
March 2000, in which the examiner diagnosed degenerative 
arthritis of the lumbar spine.  

Upon receipt of the entirety of the treatment records, a 
November 1999 X-ray study of the lumbosacral spine revealed 
degenerative changes at multiple levels.  A computed 
tomography (CT) scan of the lumbar spine in September 2000 
revealed degenerative changes of the facets at all levels, 
degenerative disk disease at L5-L6 with moderate central 
canal stenosis contributed by ligamentum flavum and facet 
hypertrophy, and a small central disk protrusion suggested 
superiorly at the L6-S1 level.  

In May 2001, the RO denied the veteran's claim on the basis 
that there was no new and material evidence linking the 
veteran's condition to an injury or disease incurred in or 
aggravated by active duty service.  The appellant duly 
appealed this decision.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The veteran submitted his initial claim for service 
connection in December 1984.  In an April 1987 letter, the RO 
notified the veteran that he was not entitled to compensation 
based on the finding that the veteran's low back disorder was 
developmental or congenital, and not related to service.  The 
veteran did not initiate an appeal of that decision.  
Therefore, the RO's decision of April 1987 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2002).

Evidence of record at the time of the April 1987 denial 
consisted of the veteran's service medical records and a VA 
examination conducted in February 1987.  The RO denied the 
veteran's claim on the basis that the low back disorder was 
developmental or congenital and not related to service.

Evidence received since the November 1962 decision is new and 
material.  Specifically, since the prior denial, the RO 
received VA medical records diagnosing degenerative arthritis 
of the lumbar spine and degenerative disk disease.  Such 
information is vital to the veteran's claim and is new and 
material within the meaning of VA regulations.  38 C.F.R. 
§ 3.156(a) (2002).  This new evidence fundamentally calls 
into question the nature of the veteran's disorder, now 
claimed as degenerative arthritis of the lumbar spine and 
degenerative disk disease, and should be considered in light 
of the entire evidence of record.  Accordingly, this evidence 
bears "directly and substantially" on the issue at hand, 
and the veteran's claim of entitlement to service connection 
for a low back disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002).  

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder to include 
lumbarization of the first sacral segment is reopened.  To 
that extent only, the appeal is granted at the present time.


REMAND

The Board has determined that an examination addressing the 
etiology of the veteran's low back disorder is warranted.  
The service records reveal that the veteran sustained a low 
back injury in an airplane accident in service.  The veteran 
has been diagnosed as having degenerative arthritis of the 
lumbar spine and degenerative disk disease.  The veteran has 
not been afforded a VA medical examination to date for the 
specific purpose of determining whether the claimed low back 
disorder is etiologically related to service.  The Board 
finds that such an examination is necessary.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the veteran of his right to submit new 
evidence, describe the type of evidence 
needed to substantiate his claim, and 
provide a discussion of the relative 
duties of the VA and the veteran in 
obtaining relevant evidence.  This 
letter should also contain a summary of 
the provisions of 38 U.S.C.A. §§ 5103 
and 5103A.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed low back disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  This examiner 
should review the entire claims file 
and provide an opinion as to whether it 
is at least as likely as not that the 
low back disorder is etiologically 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.

3.  The RO should review the examiner's 
report to ensure that all questions posed 
in this REMAND have been adequately 
addressed.  The report should be returned 
for completion if any inadequacies are 
found.  If the examiner recommends 
further development (e.g., a new 
examination or obtaining additional 
medical records), such development should 
also be accomplished.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

4.  Then, after ensuring that all 
requested development has been completed, 
the RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a low back disorder.  In 
this issuance, the RO should include the 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a Supplemental 
Statement of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



